SECOND DIVISION
                                 RICKMAN, C. J.,
                             MILLER, P. J., GOBEIL, J.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                      August 6, 2021



In the Court of Appeals of Georgia
 A19A0908. FLANDERS v. THE STATE.

      MILLER, Presiding Judge.

      Christina Flanders entered an Alford1 plea to one count of aggravated assault

(OCGA § 16-5-21) and two counts of cruelty to children (OCGA § 16-5-70). In

Division 1 of our prior opinion in this case, we determined that the trial court lacked

jurisdiction to address Flanders’ claim that the State committed a Brady2 violation by

failing to turn over evidence of an interview in which the victim denied that Flanders

injured her because Flanders untimely raised that claim in an amended motion to

withdraw her guilty plea. The Supreme Court of Georgia, in Flanders v. State, 310

Ga. 619 (852 SE2d 853) (2020), reversed that determination, overruled the case law


      1
          North Carolina v. Alford, 400 U. S. 25 (91 SCt 160, 27 LEd2d 162) (1970).
      2
          Brady v. Maryland, 373 U. S. 83 (83 SCt 1194, 10 LEd2d 215) (1963).
relied upon by this Court, and concluded that the Brady claim was timely raised. The

Court then remanded the case to this Court with direction to address whether “the trial

court erred in declining to address the Brady claim raised in her amended motion to

withdraw her guilty plea.” Id. at ___.

      The record shows that the trial court held a hearing on Flanders’ motion to

withdraw her guilty plea during which Flanders’ Brady claim was extensively

litigated, with both Flanders and the State presenting testimony and argument

regarding the allegedly suppressed interview. The trial court subsequently entered a

detailed order denying Flanders’s motion to withdraw her guilty plea that addressed

all of Flanders’ other claims of error, but it did not rule on, make factual findings

regarding, or even mention, her Brady claim. “We are a court of review, not of first

view[.]” (Citation omitted.) Luckie v. Berry, 305 Ga. 684, 685 n.2 (827 SE2d 644)

(2019). “Our Supreme Court has instructed that we may remand for further factual

findings where the trial court’s order lacks sufficient detail to enable appellate

review.” Weintraub v. State, 352 Ga. App. 880, 889 (1) (836 SE2d 162) (2019).

Given the trial court’s failure to address Flanders’ Brady claim,3 we must vacate the

      3
       We note that, although the trial court found that Flanders’ guilty plea was
knowing and voluntary, a Brady violation by the State may nevertheless constitute
grounds for withdrawing such a plea if it resulted in “manifest injustice” and

                                          2
trial court’s order to the extent it at least implicitly denied that claim and remand for

the trial court to address the claim in the first instance.

      We therefore vacate Division 1 of our previous opinion, adopt the opinion of

the Supreme Court of Georgia as our own, vacate the trial court’s order to the extent

it denied Flanders’ Brady claim, and remand for the trial court to rule on that claim.

No other part of our prior opinion is affected by the Supreme Court’s decision, see

Flanders, supra, 310 Ga. at ___, and so we reinstate all of the remaining Divisions

of our prior opinion.

      Judgment vacated in part and case remanded. Rickman, C.J., and Gobeil, J.,

concur.




materially contributed to that plea. See Carroll v. State, 222 Ga. App. 560, 562 (474
SE2d 737) (1996).

                                            3